Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2021/04/07 has been entered.
This Office action is in response to Applicant's amendment filed 2021/06/01. Applicant has cancelled claims 8, 12-14, 17, 20, and added new claims 21-26.  Currently, claims 1-7, 9-11, 15-16, 18-19 and 21-26 remain pending in the application. 


                                    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brian Shortell on 2021/06/28.

In conversation with applicant’s representative the agreement for cancellation of claims 6, 18-19, 23 and 24, and amendment of claims 1 and claim 15 is reached. -
The amendments are as follows.
Claim 1 is amended on the first line by replacing the term “comprising” with “consisting essentially of”.
Claim 1 is amended on the last line of part (a) by replacing the term “about 15 wt% to about 55 wt%” with the term “about 20 wt% to about 30 wt%”.
Claim 1 is amended on the line 6 of part (c) by replacing the term “less than about 35 wt%” with the term “less than about 35 wt% but not less than about 1 wt%”

Claim 15 is amended on the part (a), second line, by replacing the term “about 15 wt% to about 55 wt%” with the term “about 20 wt% to about 30 wt%”.

Allowable Subject Matter
Claims 1-5, 7, 9-11, 15-16, 21-22 and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance. 
According to examiner’s search, the closest prior art of record, Wyatt teaches a flexographic developing solvent comprising hydrocarbon solvent; [abstract, table 2], diisopropylbenzene; [examples 3-4]. and co-solvents such as benzyl alcohol, cyclohexanol and tetrahydrofurfuryl; [5: 49-58]. It is noted that the prior art of record, does teach similar and chemically analogous esters (i.e. isononyl or isoheptyl acetate) to instantly claimed 2-ethylhexyl acetate with comparable, but less preferred results (i.e. comparative examples). However, it does not teach the 2-ethylhexyl acetate and hydrocarbon concentrations as it is claimed instantly. Wyatt does not teach the instantly claimed (new amendment) about 20 wt% to about 30 wt% for hydrocarbon solvent as well. Furthermore, the flexographic solvent of Wyatt is not devoid of diisopropyl- benzene, and also lacks the required specificity with respect to the instant transitional phrase “consisting essentially of” limitation in view of applicant’s disclosure on submitted specification (PGPub.: Table 1, examples 4, 5, 6). Consequently, the combination of the above mentioned differences of Wyatt and instantly claimed composition is the reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                             Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./Examiner, Art Unit 1767
2021/06/30                          
/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767